In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00001-CV
                               __________________

                   IN THE INTEREST OF B.C.C.
__________________________________________________________________

                On Appeal from the 317th District Court
                       Jefferson County, Texas
                     Trial Cause No. C-224,292-C
__________________________________________________________________

                                      ORDER

      On October 16, 2020, the trial court signed an appealable order in Trial Cause

Number C-224,292-C. Daniel Campise filed a notice of appeal and a request for a

reporter’s record that included a hearing held on September 28, 2020, and all exhibits

that were admitted in the hearing. The court reporter filed a reporter’s record of the

September 28, 2020 hearing, but failed to include any of the exhibits that the trial

court admitted in the hearing. On June 1, 2021, the court reporter notified the Court

that she did not prepare an exhibit volume, because no exhibits were efiled by the

attorneys.




                                          1
       Appellant complains that the reporter’s record is inaccurate and incomplete

because the exhibits that were admitted during the proceeding have been omitted

from the reporter’s record. He argues that he is entitled to a new trial because

Respondent’s Exhibit Numbers 2, 3, 9, 10, 11, 12, and 13, and Petitioner’s Exhibit

Number 7 were admitted in the September 28, 2020 hearing, that the exhibits are

necessary to the resolution of the appeal, that the exhibits are lost or are missing and

that the parties cannot agree whether or how the record can be completed with

reasonable certainty. The appellee, Karley Goetschius, informed the Court that the

parties emailed their exhibits to the trial court before the trial, that the trial court had

possession of Respondent’s Exhibits Numbers 2, 3, 7, 9, 10 and 12 and admitted

those exhibits during the hearing on September 28, 2020.

       The parties agree the record is inaccurate, but the parties cannot agree on

whether or how to correct the reporter’s record so that the text accurately discloses

what occurred in the trial court and the exhibits are accurate. See Tex. R. App. P.

34.6(e)(2). Accordingly, we abate the appeal and remand the case to the trial court

for a hearing to resolve the dispute. We direct the trial court to determine which

exhibits were admitted in the hearing, whether the exhibits that were admitted in the

hearing can be replaced by agreement, or by copies determined by the trial court to

accurately duplicate with reasonable certainty the original exhibits. See Tex. R. App.

P. 34.6(f)(4). The trial court’s findings shall be made in open court or reduced to

                                             2
writing and included in a supplemental record. If the trial court determines that the

exhibits can be located or duplicated, the court reporter shall prepare an exhibit

volume and file it with the Court of Appeals. The supplemental record is due August

6, 2021.

      The appeal will be reinstated without further order of this Court when the

supplemental record here ordered has been filed with the appellate court. The brief

of the appellant is due thirty days after the supplemental record is filed.

      ORDER ENTERED July 7, 2021.

                                                            PER CURIAM

Before Golemon, C.J., Kreger and Horton, JJ.




                                           3